Name: 2007/867/EC: Council Decision of 20 December 2007 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXVIII of the GATT 1994 relating to the modification of the WTO tariff quota for New Zealand butter provided for in EC Schedule CXL annexed to the GATT 1994
 Type: Decision
 Subject Matter: tariff policy;  Asia and Oceania;  trade;  processed agricultural produce;  European construction;  international trade;  international affairs
 Date Published: 2007-12-22

 22.12.2007 EN Official Journal of the European Union L 340/95 COUNCIL DECISION of 20 December 2007 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXVIII of the GATT 1994 relating to the modification of the WTO tariff quota for New Zealand butter provided for in EC Schedule CXL annexed to the GATT 1994 (2007/867/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 14 May 2007, the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to modifying the WTO tariff quota for New Zealand butter. Accordingly, the European Community notified the WTO on 3 August 2007 of its intention to modify the WTO tariff quota for New Zealand butter in EC Schedule CXL. (2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council. (3) The Commission has successfully negotiated an agreement with New Zealand. The Agreement in the form of an Exchange of Letters between the European Community and New Zealand should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXVIII of the GATT 1994 relating to the modification of the WTO tariff quota for New Zealand butter provided for in EC Schedule CXL annexed to the GATT 1994 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA